 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDBabcock and Wilcox CompanyandUnited Steelworkers of Amer-ica, CIO.Case No. 11-CA-671.April 29, 1955DECISION AND ORDEROn October 11, 1954, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had not engaged in any unfair labor practices in violationof the Act and recommended that the complaint be dismissed in itsentirety.Thereafter, the United Steelworkers of America, CIO, filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, which is attached hereto, the exceptions, and the entirerecord in the case.After a careful review of the record facts in thiscase, we are satisfied that the Trial Examiner's findings are supportedby the preponderant weight of the evidence and we adopt his findings,conclusions, and recommendations.'[The Board dismissed the complaint.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.1In the 8 (a) (1) section of his Intermediate Report the Trial Examiner, finding thatpages 10 through 18 of the Respondent's brief to him "comprise as succincta rtsumt ofthe cogent evidence as is possible for me to set forth, and itexpressesmy completeopinionof the facts as I found them in this phase of the case," quoted verbatim the 8 pages ofthe briet and adopted as his own the statements of facts, arguments, and credibility reso-lutions contained therein.The quoted pages of the brief constitute almost the entiretreatment of the 8 (a) (1) issue in the Intermediate Repoit.While a Trial Examiner is,of course, free to agree or disagree with the contentions and statements of counsel forany of the parties, it is the special function of the Trial Examiner to prepare for theBoard an independent and careful analysis of the facts and issues in the case over whichhe presidesThe Intermediate Repoit so prepared is accorded great weight by the Board,particularly with regard to the credibility of witnessesIn accepting the Trial Exam-iner's recommendations in this case, the Board is not to be taken as approving a generalpractice by Trial Examiners of adopting extensive portions of briefs submitted to them byany of the opposing counsel in a case as a substitute for an independentanalysis of anissue.INTERMEDIATE REPORTSTATEMENT OF THE CASEOn April 10, 1954, United Steelworkers of America, CIO, herein called the Union,filed with the National Labor Relations Board, herein called the Board, a chargethat Respondent Company, through its officers, agents, and supervisors, has interferedwith, restrained, and coerced employees in the exercise of their rights guaranteed bySection 7 of the National Labor Relations Act, as amended (61 Stat. 136), and thatthe Company terminated the employment of Earl C. Cook because of his member-ship in and activities in behalf of the Union in order to discourage membership in alabor organization, and at all times thereafter the Employer has refused to reinstatesaid Cook because of the above-mentioned activities, all in violation of Section 8(a) (1) and (3) of the Act. Upon the Union's charge adverted to above, the RegionalDirector for the Eleventh Region(Winston-Salem,North Carolina)issued hiscomplaint dated May 10, 1954, alleging that Respondent by the acts described above,112 NLRB No 65. BABCOCK AND WILCOX COMPANY547has engaged in and is engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act.After answer duly filed denying the alleged unfair labor practices, the issues werejoined and a hearing was held in Wilmington, North Carolina, on June 22 and 23,1954, before John C. Fischer, the Trial Examiner duly designated by the Chief TrialExaminer.All parties were represented and participated therein and had full op-portunity to be heard, to examine and cross-examine witnesses, and to introducerelevant evidence.Oral arguments were made by both parties and a brief was sub-mitted by Respondent's Counsel.Upon the entire record in the case, and from his observation of the demeanor of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE LABOR ORGANIZATION INVOLVEDUnited StatesSteelworkersof America, CIO, is a labororganizationwithin themeaning of Section 2(5) of the Act,admitting to membership employees of theRespondent.II.THE BUSINESS OF THE RESPONDENTThe Respondent Babcock and Wilcox Company is now, and has been at all timesmaterial herein, a New Jersey corporation maintaining an office and plant at Wilming-ton, North Carolina, herein called the Wilmington plant, engaged in the manufactureand sales of watertube boilers and component parts.Respondent, at the Wilmingtonplant during the past 12 months, which period is representative of all times materialherein, manufactured and sold finished products valued in excess of $500,000, morethan 90 percent of which, in value, was sold and shipped to customers outside theState of North CarolinaOn the basis of and by reason of the foregoing facts, itis found that the Babcock and Wilcox Company is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issueAlthough the complaint alleges that the Respondent by its officers, supervisors,and agents interrogated its employees concerning their union membership, activities,and desires, charged Personnel Manager R L. Burnett with threatening to dischargeemployees if they joined or retained membership in or engaged in activities in behalfof the Union, and also solicited employees to spy upon and keep under surveillancethe union meetings and activities, the principal question arises as to whether or notemployee Earl H. Cook was discriminatorily discharged on October 9, 1953.The discharge of Cook was occasioned by the application and enforcement of aplant rule prohibiting solicitation for membership in any organization during dutyor working hours.The Company's defense is that Cook was discharged for viola-tion of rule 9, group A, general rules and regulations, which provides that "Noemployee shall solicit membership in any organization while on duty or duringworking hours."General Counsel contended in his opening statement that he wouldprove (1) that Cook, who officially was discharged for violating rule 9, did not infact solicit membership during working hours, but that the Company was misledin believing that he did, and discharged him erroneously in violation of the Act, and(2) that Respondent supervisory personnel-in fact one of the most influential andcontrolling supervisors-violated the rules frequently, "in fact that at all times whenhe found it convenient to do so."General Counsel also argued that the Companycould not make a rule such as this one which, he contended, restricts the ordinary,usual, normal conduct and not abide by it, itself, and that in making such a rule andnot abiding by it, the only possible inference is that the rule was made to restrictunduly and illegally the normal and reasonable conduct of the people associatedtogether to form a labor unionGeneral Counsel admitted, however, that there wasnothing wrong with the rules of the Companyper se,but contended that the Companydiscriminatorily enforced this particular rule, and that the rule as designed wouldwork only in a vacuum.B. Background factsThe general background facts are well set out in the comprehensive brief submittedto the Trial Examiner by Respondent Counsel.Up until April 1954, the Companyhad in operation in Wilmington, 2 plants. 1 of which was an old shipyard which had369028-36-vol 112-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen under lease from the United States Government.In these two Wilmingtonplants the Respondent had in its employ over 100 employees.For some time how-ever, the Company had been planning to turn back the shipyard to the Governmentand move its curtailed operations to a new plant.These projected plans came tofruition on April 16 of this year.On that date the Company announced that ship-yard No. 1 would be closed and returned to the Government,and that, as necessitatedby its reduced operations,some 165 employees would have to be terminated. Theseprojected plans proceeded according to schedule.On June 18 of this year anotherlist of emloyees was posted,some 75, and they also have been terminated.This read-justment on the part of the Employer,and the terminations of employees occasionedthereby, was not motivated by any antiunion animus on the part of the Respondent,and General Counsel does not contend the contrary.In general,there were three groups of rules and regulations which were prominentlyposted throughout the plant.Group A contained rules for which infraction,dischargewas the penalty.In that group was the rule complained of.Rule 9 states that noemployees shall "solicit membership in any organization while on duty or duringworking hours."Group B contained those rules for which violation justified a sus-pension of 2 weeks on first offense.Discriminatory enforcement of one of these ruleswas alleged.Rule 6 of that group states that no employee shall "solicit funds for anyorganization without written permission."Group C states those causes for whichviolation shall constitute just cause for written warning on first offense,suspensionon second offense, and discharge for third violation.Respondent pleads that theserules were promulgated"to promote general efficiency in the plant."These rules,common to all. Respondent's plants, read as follows.As a condition of employment,it is understood that an employee's conductand general behavior will be consistent with that of good citizenship and shallpromote general efficiency in the plant.Conduct contrary to these principles,generally,and the following actionsspecifically,will be considered as violation of such principles and will not bepermitted.1.GENERAL RULES AND REGULATIONSGROUP AANY VIOLATION OF THE RULES IN GROUP A SHALL CONSTI-TUTE JUST CAUSE FOR DISCHARGE.No employee shall:1.Refuse to follow reasonable orders of supervisors, foremen,or leadman.2.Show wilfuldisrespect of, or insubordination to, anyone in a super-visory capacity.3.Sleep whileon duty.4.Falsify records.5. Incite, or attempt to incite, disorder, either byuse of obscene or abusivelanguage or otherwise.6.Fighting on companyproperty.7.Wilfully injure or destroycompany or consigned property.8.Bring intoxicantson company property;drink intoxicants on companyproperty;or reportfor work whileunder the influence of intoxicants.9.Solicit membership in any organization while on duty or during work-ing hours.[Emphasissupplied.]10.Falsely accuse employees or supervisors of dishonesty.11.Continuepoor workmanship.12.Conducthimself, or his work, in a negligent or careless manner so asto endanger life, limb, or property.13.Be recurrently absent fromhis work withoutpermission of his fore-man.GROUP BANY VIOLATION OF THE RULES IN GROUP B SHALL CONSTI-TUTE JUST CAUSE FOR SUSPENSION FROM WORK FOR A PERIODOF TWO WEEKS. THE SECOND VIOLATION OF THESE RULESSHALL CONSTITUTE JUST CAUSE FOR DISCHARGE.No employee shall:1.Possess dangerous weapons on company property.2.Be away from the job or out of work area without permission. BABCOCK AND WILCOX COMPANY5493.Leave job before quitting time or before permitted by foreman orsuperintendent.4.Loaf on the property or otherwise wilfully retard the progress of thework.5.Fail to wear, at all times while working, appropriate gear to protectthe person against hazards and the risk of personal injury.6.Sellmerchandise on company property during working hours withoutwritten permission.7.Solicit funds for any organization without written permission.8.Violate any criminal law.GROUP CANY VIOLATION OF THE RULES IN GROUP C SHALL CONSTI-TUTE JUST CAUSE FOR WRITTEN WARNING. THE SECONDVIOLATION SHALL CONSTITUTE JUST CAUSE FOR A TWO-WEEKSUSPENSION, AND THE THIRD VIOLATION SHALL CONSTITUTEJUST CAUSE FOR DISCHARGE.No employee shall:1.Be habitually tardy.2.Unnecessarily waste materials.3.Fail to maintain good housekeeping.4.Play pranks or practical jokes on company property.5.Violate safety rules, including the removal of Safety Signs, the postingof signs or defacing property, etc.C. Alleged violations of the rulesThere are three situations in which the above-quoted rules are involved.The firstsituation concernsthe discharge of Cook for soliciting union memberships duringworking hours in violation of rule A-9.The second situation concerns rule B-6 deal-ing with soliciting funds without permission by employees for funerals, illnesses, andcharities for fellow employees, and the third concerns the conducting of a company-wide campaign for the united (community) fund by Superintendent J. S. Golden andR. L. Burnett, personnel manager.General Counsel contends that the rules were vio-lated by management supervisors when it was found convenient to do so and thereforeenforcement against Cook was arbitrary and discriminatory.The third situation will be first disposed of. The record shows, Respondent'sExhibit No. II, that Personnel Manager R. L. Burnett was appointed, in writing, andgiven the responsibility of soliciting the 995 plant employees for contributions to theunited (community) fund by J. S. Golden, Respondent's superintendent.Communityfund solicitation has become an integral part of the American way of life, nonsocilita-tionrulesto the contrary notwithstanding.Obviously, the letter and spirit of ap-plicable ruleB-6 was complied with by the written designation of Mr. Burnett asplant chapter chairman for Manufacturing Firms for the year 1954.The second situation involves the soliciting of funds, without written permission,by employees.There is much testimony in the record that employees solicited fundsand took up collections without official written permission in various departmentsof the plant for such causes as funeral wreaths,illness infamilies, and in oneinstance,a benefit for an employee whose home burned.Management OfficialsBurnett andGolden did not observe or were not advised of these violations, perhapsbecause of their infrequency and trivial interference with production.Such in-fractions,however, could be just cause for suspension from work for a period of 2weeks but written permission could have been obtained in order to obviate any penaltyas wasnot the case with group A. Employees Pender Earl Reeves, Lester Ingram,and Aaron Reuben testified about these collections.The only specific ones cited werethe casesinvolving the young man whose house burned down and the collection takento sendflowers to Foreman Rulan's mother's funeral.The evidence fails to substanti-ate the charge that this rule was discriminatorily enforced.D. The questionRule A-9 unequivocally prohibited membershipsolicitation inanyorganizationwhile on duty or during working hours-the alleged infraction of which occasionedCook's discharge.The General Counsel does not contend that rule A-9 isper seviolative of the Act.General Counsel contends the "Company set up a group of rulesdesignedthrough their implementation not only to discourage concerted activity inany of its plants, but to kill it [union activity] at its very inception."He suggests that 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company may have had in mind something other than discouraging solicitingmemberships in a labor organization, but in the actual day to day putting into effectof rule A-9, the result had been to discourage any effort on the part of the employeesto join together or to associate themselves for the purpose of collective bargaining andto represent themselves as a collective group to plant management. It appears tobe true, as General Counsel says, that there is no precedent case decided by the Boardor courts involving the identical facts in this case and the application of such a non-solicitation rule as this one, A-9.This broad rule forbids membership solicitationwhile on duty or during working hours not only to unions, but also to all other or-ganizations which would include churches, political parties, or fraternal organizationssuch as Masons, Elks, Knights of Columbus, the Red Cross, and almost any otherconceivable social and fraternal association-and mandatorily, made observance acondition of employmentManifestly, there is a vast difference between solicita-tions for memberships in controversial organizations and solicitations for local charity.With particular reference to union organization, Personnel Manager Burnett testifiedthat there had been union campaigns going on "since the day we started, one unioncampaign and then another."The promulgation of such a nonsolicitation rulepremised to promote general efficiency in the plant of employees while on duty orduring working hours was a proper exercise of a prerogative of management as longas this rule was not discriminatorily enforced.There is no evidence in this case thatsolicitation for membership in any other organization occurred and was countenanced.The Respondent admits that it discharged employee Earl H. Cook on October 9, 1953,for violation of this rule predicated upon written complaints made to management bycertain fellow workers.Thus, the principal question for resolution is whether Cooksolicited union memberships while on duty or during working hours.E. The solicitation conflictEarl H. Cook started to work for the Company as a welder in February 1951 andcontinued except for about 7 months until discharged October 9, 1953, for solicitingunion memberships on company time.About September 1, Cook signed the unionauthorization card given him by Ray Schnell at the plant gate and received 10 blankcards to be used in signing up other employees.He testified that altogether, he suc-ceeded in signing 35 fellow employees.Cook testified that he solicited union mem-bershipsbeforeandafterworking hours and denied that he solicited during workinghours.An absolute contradictory version of Cook's union solicitation is given by otheremployees.As a matter of fact this case is unique in the respect that the antiunionfaction complained to Personnel Manager Burnett that Cook was soliciting in violationof the company rules and urged Personnel Manager Burnett to take action and enforcerule A-9 against Cook.In this connection Burnett testified that there was strong prounion and antiunionsentiment in the plant saying: "Now, during a union campaign such as was goingon last fall, there was a lot of feelings on both sides. In the Cook case, numerousemployees came to me and complained that Mr. Cook was going all over the plant,that he was soliciting members during working hours, he was going wherever hepleased and we had rules on the bulletin board and we could not understand whywe could not enforce them. I said, `Well, I think you are kind of making a mountainout of a molehill.' I said, `I have heard that he is soliciting, but I don't believe thatit is as bad as you say it is.'And tney came back another day, a day or two after thatand told me he was worse than ever, going all over the plant soliciting people andthat Cook had signed them up, that he had signed this particular individual up duringworking hours, he told me when it was, and I said, `Would you be willing to makea statement to that effect' and he said, `Yes' and so he made a statement to me, toldme when it took place and where and some of the conversation, etc., and I had himmake a statement that Cook signed him up and the time of the day or the time of nightit was and where it took place."Respondent Counsel Smith at this point read into the record a statement datedOctober 7, 1953, as follows: "I, W. A. O'Quinn, do hereby certify that one EarlCook did solicit and sign me to a membership in the CIO Union Organization at2:30 a. in. o'clock just outside of bay one in the shop going toward the lunch stand,signedW. A. O'Quinn, 3016." This statement was subsequently admitted in evi-dence as were the following statements of employees F. W Harrell and J. E. Smith:"10/8/53 I Frank W. Harrell do hereby certify that one Earl Cook did solicit and[sic] sing me to a membership in the CIO union organization at 7:10 p. m. on10/8/53 at North end at bay three. F. W. Harrell"; and statement of: "October 14,1953.This is to certify that Earl Cook contacted me in Bay two, near the cross towntrack, the night of October 8, 1953, at approximately five or ten minutes past 11:00 BABCOCK AND WILCOX COMPANY551o'clock and tried to get me to sign a CIO card. I was at my work station at the time.J. E. Smith."In response to the complaints Burnett testified: "I made an investigation myself.Iwent out in the shop particularly in the SAS shop and asked employees in the shopifEarl Cook had solicited them to join a union during working hours and I foundsome said he had solicited them to join the union but it was not during workinghours, it was during lunch time or off time and I found quite a few who said he hadsolicited them during working hours, some of them volunteered and said that theyhad signed a card, I did not ask them whether they signed a card, I know that whetherthey signed a card or not is none of my business, but they were solicited during work-ing hours, violation of the Company rules and that is why I made the investigation.I found that Mr. Cook had solicited people during working hours, had signed uppeople during working hours and I put a card on Mr. Cook's clock card and toldhim to come over and when he came over I gave him a statement why he was beingterminated."There is also testimony by Red Smith substantiating the O'Quinn solicitation. Smithwas accompanying O'Qumn at the time and saw him sign the card. In answer toCounsel's question: "What did he say about signing you later, if anything," he testi-fied: "Well, I could see that he was trying to get me to sign and he said he wouldsee me later, he only had one card then-he said that was all he had."Employee J. E. Smith testified that Cook solicited him testifying: "I will tell youhow it happened. It was about five minutes after the whistle blew to go back aftersupper and he walked over, Earl walked over to me, he walked over and says, `Smitty,letme sign you up."'When Smith refused to sign, Cook assailed him with an un-printably foul characterization.Smith, who was antiunion anyway, thereupon re-ported him to Burnett.Frank Harrell, a materiel expediter who ranged the entire plant checking materiel,was in Cook's area on the night of October 7 and was referred for signing up toCook by a fellow welder, Hooks.Harrell testified: "So I did not have too much tosay and Cook did not either that night, so the next time I was back down there againchecking on some materiel and I said, `Well, O. K., if you want me to sign, I willsign up' and I was mad at the time and wanted more money and I signed the card.'SoMr. Burnett asked me the next evening, I came in early as I always do, and hesaid, `Did you sign a card' and I said, `Yes Sir, 1 most certainly did.'He said `Willyou sign a statement to that?' and I said, `Yes Sir' and signed it. So I went and signedthe statement and gave it to him and that is all he had to say to me about it, hesaid, `O. K.' " It appears that Harrell was angry at the time because he had notreceived a raise recently and when Cook overheard the complaint, he joined in theconversation.Asked about the disposition of the card after signing it Harrell testified:"I put it on the side, we were doing a county sinkage and I put the card on theoutside and told Cook where I would put it, there was a piece of steel that was abase running across into the bay. I was in the material pile when Cook came alongand I picked up the card and he went away, Cook went the other way and nobody sawme sign the card, nobody seen Cook get the card."Leroy Hooks substantiated this activity saying: "Me and Mr. Cook was weldingside by side." In answer to Counsel Mintz' question- "What did Mr. Cook say toyou about the Union?"Hooks stated: "That night I had went out to the drinkstand and came back by and Cook was standing there smoking a cigarette, well weall take a break now and then and get to talking and he asked me if I had signedand I told him I had not and he asked me about signing and I said I would let himknow later."Hollis Evans, a colored boy who was the "crane follower" impressed me as amost sincere and fairminded witness and he said that Cook solicited him on threeseparate occasionsHis testimony, to me is illustrative of Cook's attitude and ap-proach. In part it reads: "Well, the first time he talked with me, he asked me whatdid I think about the Union and I told him I did not think nothing of it, and he askedme did I want to join the union and I told him no. He said, `How about signing youup' and I told him I was not interested in it, so he said, `you better let me sign youup' and I said, `No' and I said, `Aint you kind of scared to do that, this is workinghours' and he said, `Hell, we don't care.'He said `Let me sign you up' and I toldhim, `No, I am not interested.' So I went on my job and he says, I started off andhe say, `Think it over and let me know' and I told him o. k. I went on and I had oneor two left to weld. So as we went on the job later on that night he saw me againand he said, `Have you made up your mind yet' and I told him no, I had not made upmy mind. He said, `You better let me sign you up' and I said, `No, I have not madeup my mind' and that is where I left him again."R. B. Roebuck, toolroom attendant, testified that Cook discussed the union cam-paign over a period of a week or 10 days when visiting the toolroom in course of his 552DECISIONSOF NATIONALLABOR RELATIONS BOARDduties but Roebuck told him that he was not interested and therewas nottoo muchsaid about it after that.R. T. Sykes testified that "I was welding alongside of Cookand Cook said: `Shorty, have you signeda unioncard,' and I said, `No,' and he said,`Would you sign a union card,' and I said `My father did not raise any crazy children,'and I gotup andwalked away from him."W. H Holley testified that he had a conversation with Cook shortly before he wasdischarged-answering counsel: "Yes Sir, he came to me during working hours andasked me aboutsigning aunion card and I told him I was not interested."Askedwhether Cook exhibited any union cards he stated: "Well, after working hours heasked me, said `Bill, let me fix you up', and he said, `Here is how many I have solicitedtonight' and pulled a bunch of cards out of his pocket and said, `I will get that manymore tomorrow night.' "Holley stated that this conversation ensued when they werecoming out of the plant saying: "I did not see them or count them, he had a handful,it looked like as many as he could hold in his hand, and pulled them out of his pocket."D. M. Blanton was the final witness called by Respondent who testified directly iniconnection with Cook's solicitationof membership.He testified that Cook talkedwith him at the "clock-out hours" when they were going out from work at 4 a. in.and further stated: "He told me the night before, see, that he did not have any cardsbut he would be in a position the next night, and I saw him in the afternoon and hetold me then he would seeme at supper time."W. A. O'Quinn was the first employee to report to Personnel Director Burnett thatCook was soliciting membership in the Union.O'Quinn presented himself as a sub-stantial and sincere witness.He had been with the plant: "EversinceDecember1951."His testimony was in accord with that of Red Smith heretofore recorded.Hestated: "He [Cook] caught up with us and was talking with us [enroute to the cokestand] and asked did we want to join the Union and I told him I believed I would andso he gave me a card and I signed it and gave it back to him and we went on to thestand and went back to our work.He told Mr. Smith that he did not have anothercard but would see him later. . . . The first time he approached me was on the out-side of the gate setting in my auto, the next time he approached me was in number onebay during working hours and the next time was over in number four bay just beforelunch one night." In answer to Counsel Mintz' question: "Mr. O'Quinn, why did youmake this report?"He replied: "I felt like it was my duty to make it. I did not likethe Union and never had liked it."Q. By that you mean your duty to yourself?A. Yes, I felt like Cook had just as well stay on his job and work as I had to,stay on mine.Q.Was he off the job?A. Yes, sir, he was a lot of times.On cross-examination to General Counsel McCormick, he stated that this was thefourth time he had been importuned by Cook when he took the card and signed it.Counsel asked: "Did Red Smith sign one then?" O'Quinn answered: "No, Mr.Cook said he did not have nary another card and he said he would see him later."Whether O'Quinn repented his action or was otherwise motivated is not materialhere.Suffice to say after his shift was off and he had left the plant for the night, hewent all the way back to the plant and reported all of the facts to Mr. Burnett say-ing: "Itold him that I thought it was my duty to come and tell him about it. Cookwas down theresigning uppeople on the job."And his final statement to CounselMcCormick when asked why he signed the union card was: "Well, to get rid of him,to keep him from aggravating me to death all of the time."The unimpeached evidence, above recited and relied upon, constitutes the resolu-tion of the principal question in this case. I find that Cook solicited union memberswhile on duty and during working hours and that he was discharged for so doing.Counsel for the Respondent, in an exhaustive and compelling brief to the Trial Ex-aminer, expressed the law applicable to the facts as I find them, and I adopt the fol-lowing statements to express my views: "The law, as Respondent understands it, doesnot require that an employer embrace unions; only that it remain neutral and keep`hands off' during a campaign." This the Respondent without doubt attempted to do.For instance, Superintendent Golden testified that these rules were in effect at all ofthe Respondent's plants, andthat employees had been discharged underthese ruleswhen management discovered violations of them.Golden also testified that he haddirected Burnett to investigate the Cook situation.Burnett alsostated that past viola-tors had been discharged."In summary, we have, therefore,a situationwhere a rule had been enunciated forplant efficiency; where a union campaign was going on; where an employee repeatedlyviolated the rule and solicited other employees; where these repeated violations were BABCOCK AND WILCOX COMPANY553brought to the attention of management; and where management after independentinvestigation, determined that the employee had in fact solicited in violation of therule; and where therefore, the employee was discharged."Accordingly, I find no illegal discharge nor refusal to reinstate Earl C. Cook inviolation of 8 (a) (3) of the Act.F. Interference, restraint, and coercionIt was agreed between Counsel that we were not here dealing with any independentviolation of Section 8 (a) (1) other than such as go to prove a discriminatory en-forcement of rule A-9.The allegations in the complaint charging interference, re-straint, and coercion are comprehended in paragraphs numbered 6, 7, and 8. Para-graph numbered 6 recites that Respondent, by its following-named officers, super-visors, and agents, at the Wilmington plant, on or about the dates set opposite theirnames, interrogated its employees concerning their union membership, activities, anddesires:Personnel Manager R. L. Burnett----------- October 12, 1953.Drum Department Foreman Weiss__________ October 12, 1953 (dismissed athearing).Night Foreman Robinson----------------- October 14, 1953.O. W. McClelland (night leaderman)________ October 14, 1953 (added byamendment at hearing).Respondent, by its Personnel Manager R. L. Burnett, at the Wilmington plant, onor about October 15, 1953, threatened to discharge its employees if they joined or re-tained membership in, or engaged in activities on behalf of, the Union.Respondent, by its Personnel Manager R. L. Burnett, at the Wilmington plant, onoccasions on or about October 25 and October 30, 1953, solicited its employees to spyupon and keep under surveillance the union meetings and activities of its employees,and to advise it of the names of its employees who were members of the Union orwere active on behalf of the Union.As heretofore alluded to, Respondent's attorneys submitted a comprehensivebrief to the Trial Examiner with extensive citations of Board and court cases ap-plicable to or bearing on the facts in this case, in addition to their closing arguments.General Counsel McCormick made a clear and logical opening statement of whathe hoped to establish, and closed his case with a detailed argument on the facts ashe interpreted them-documented with several Board decisions.The cases citedby counsel on both sides have been carefully considered by the Trail Examiner.That portion of Respondent's brief to me, contained in pages 10 through 18, com-prise as succinct resume of the cogent evidence as is possible for me to set forth,and it expresses my complete opinion on the facts as I found them in this phase ofthe case.On the basis of the Board and court precedents in such a situation, I adoptas part of my own factual report, the language appearing in Respondent's brief, pages10 through 18, which immediately followsTHE ALLEGED INTERROGATIONParagraph 6 of the complaint charges that certain named supervisors on orabout certain named dated interrogated employees concerning their unionmembership, activities and desires.These will be discussed in sequence.(a)PersonnelManager Burnett-Forthe benefit of the Trial Examiner inresolving the issues of credibility necessary for a finding in this allegation, theRespondent feels that it would be helpful if it summarized Burnett's peculiarposition in the Respondent's plant.Burnett was Personnel Manager and had been so for a number of years. Inthe course of his duties as Personnel Manager it was his job to handle all per-sonnel and employment problems, including employee grievances and com-plaints.Itwas also his obligation to know, and be well acquainted with, asmany of the employees as possible.This he attempted to do.Respondent feelsthat it was good personnel relations for Mr Burnett in the course of his duties,to inquire of employees how they were feeling, how they were getting alongin their jobs, how their families were, and if they had any complaints.As asupervisory official however, it was also his job to investigate possible viola-tions of plant rules.His position therefore, in the plant was, and is, an anomaly,as are the positions of all personnel managers, inasmuch as he was the inter-mediary-the go-between-representing management to the employees, andemployees to management. .554DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith this in mind what does the record show regarding these "interrogations?"It shows in brief the following conversations between Burnett and certain enu-merated employees.(1)Employee Cook-Thecomplaint alleges that Burnett interrogated em-ployees on or about October 12, 1953.The only conversation which allegedlyoccurred between Burnett and Cook took place "some time in October."There, the record shows that Cook and Working Leader Troy Brown weretalking togetherbefore working hours,andBurnett walked over and spoke toBrown.There then ensued a conversation which Cook described on page 24as "very funny."The conversation which was largely between Burnett andBrown does not show anything remotely resembling 8 (a) (1) interrogation ofCook. In any event the complaint says that "interrogation" by Burnett oc-curred on October 12, and the record shows that Cook was discharged onOctober 9.(2)Employee Walter Lewis-Therecord shows that a conversation occurredbetween this employee and Burnett also "sometime in October."A close ex-amination of this employee's testimony, in the opinion of Respondent, showsit to be unworthy of credence.There are certain inconsistencies which theRespondent feels can not be argued away on any valid basis.For instance,Lewis nominated this conversation on page 33 as the first time that he hadtalked with Burnett, but on page 43 states that such was the second time.Hetestified on page 33 that such conversation occurred between No. 3 and No. 4bay; but on page 57 stated that such conversation occurred between No. 4and No 5 bay. In substance this conversation, whenever it was and whereveritoccurred,was substantially the same in both testimonies.The only dif-ference is in the explanation of the background for such conversation. In it,both Burnett and Lewis testified that Burnett said that Lewis' brother was goingcrazy.Burnett testified that he was not referring to union activity, but ratherwas referring to an incident which had happened earlier for which the brothercould have been discharged.He was only suspended for two weeks. It isreasonable therefore, that Burnett was telling Lewis that if his brother didn'tstraighten out and stop playing around, he was liable to lose his job. (Seepage 34 where Mr. Lewis testified that "Mr. Dick" said to him, "You know Icould have fired him," for that incident).There was also testimony by Lewis to some conversation in which he testifiedthat Burnett said to him, "Walter, you know there is a little bit of propagandaout there at the gate," and Lewis said, "I had seen this stuff out there," andBurnett stated, "You can do me a lot of favor just like you did before and oneof the other unions have gotten down to the gate and you helped me keep themout before and you can help me keep them out now," to which Lewis replied,"I ain't going to do no harm." This conversation according to Lewis occurredthreeweeks before the conversation regarding Lewis' brother.This wouldtherefore, set the date and the conversation as some time during the monthof September 1953.Yet on page 60 and 61 he denies that the conversationregarding his brother was the second conversation with Burnett, and occurredtwo or three weeks after the conversation just referred to.Further examining the credibility of this witness, the Respondent would callto the attention of the Trial Examiner his testimony regarding the "Garland inci-dent."For instance, he states on page 35 that Mr. Burnett told employee Gar-land's father to come back to the office.He testified on page 56 of the recordwhen asked if he had testified that Burnett called Garland's father back to theoffice, "No, I did not do that, I did not do that."He then states that he said thatMr Burnett called Garland back to the office, and that Garland's father told himof this.But then, in the next sentence he admits that he did not hear BurnettcallGarland back to the office and Garland told him of this. In other words wehave Lewis' testimony that he was present when Burnett called Garland's fatherback to the office.Then we have him testifying that Garland told him that hisfather was called back to the officeThen we have him testifying that Garland'sfather told him that Garland was called back to the office. But he then admits,to sum up his testimony, on page 57 that he was not present, did not know whocalled who back to what office, and that in any event he was not present in theoffice during the conversation between Burnett and someone in the Garlandfamily, whomever that might be.Finally there is a further contradiction in his testimony which should beenumerated.The first regards the time of the posting of notice of layoff, andtwo weeks notice of such. This testimony begins on page 54 and is as follows: BABCOCK AND WILCOX COMPANY555.By Mr. SMITH:Q.You said you had no notice that you would be laid off prior to April 16-A. April 16th is the first day I eversaw it... .No, it was not there onthe 15th.Q. It was not there on the 14th?A. No.Q.When was your last day of work out there?A. April 16 was my last day.Q. That is when the notice was posted up there?A. Yes . . . I was laid off on the 16th day of April.But on the other hand, Mr. Lewis states on page 65 as follows:By Mr. SMITH:Q.Well, I am asking you was the notice put up there two weeks beforethe 16th of April9A. It was supposed to be put up there two weeks before.Q. Then you knew two weeks in advance . . . when you were to belaid offsA. Yes, sir.Q. You knew two weeks in advance you were to be laid off the 16th dayof April.A. Yes,and I worked right up to the day.(3)Employee Robertson-EmployeeRobertson testified on page 99, thatOctober 14th was the only time when Burnett ever came over to where he wasworking and started a conversation.Regarding this conversation he says onpage 66, after Burnett had asked him how he was getting along, that"Someonebrought up organized labor, what do you think, do you think they will give youwhat they promise you?," and Mr. Burnett stated, "They will tell you what theywill do for you until they get in and once they get in, why they will do what theywant to for you."(4)Employee Ingram-EmployeeIngram testified that he and Burnett hada talk about Ingram's sonbefore working hours in July, 1953.He stated that Mr.Mr. Burnett said that he had had some visitors out at his house. Ingram thenstated that Burnett told him that he had better have a talk with his son and havehim straighten up, that his days were numbered.Mr. Burnett, dealing with thistestimony stated on page 148, testified that, "I remember talking to Steve . . .he had been missing a terrible lot of time and as a matter of fact just prior to thetime Bull, his father, talked to me, he (the son) came up to me and told me he wasgoing to quit, that he did not think he could make it and I told him he better getSteve to a doctor and send him to a specialist and find out what was wrong withhim.He had been missing too much time and that he was in pretty bad shape,and he said that he had had him to several doctors and did not know what in theworld to do with him but he would work on him and try to straighten him out,that is the conversation I remember." In explaining any remarks that he mighthave made that the boy's days were numbered, Mr Burnett testified that the onlything that he could have meant was that if the boy did not straighten out to wherehe could work regularly that they would just have to let him go.He also statedthat he had asked the boy to stay on and not quit; and that he did not recallanything about the "visitor visit."(5)Mr. Steve Ingram-SteveIngram testified that Burnett never mentionedthe union to him, and the General Counsel admits that none of his testimonycould remotely constitute 8 (a) (1).(6)Mr. Houston-EmployeeHouston testified on page 112 that in responseto his question about getting a raise, Burnett said, "You are getting your raisethis week "Houston was then asked, "What else did he tell you9," and he testi-fied that Burnett asked what he had been hearing about me, and "I told himI did not know, and he said-I said, Is it about the union, I have not signed aunion card."That is as far as I know, he said, "I do not want to hear of it."There are two interpretations that can be placed upon that sentence.EitherBurnett did not want to hear anything about union activity, or he did not wantto hear of the employee signing a union card.The Respondent believes theformer interpretation the more reasonable and logical.(7)EmployeeJustice-Employee Justice testified on page 127 that, "Imentioned the union.and he asked me what I thought of the union."Thisemployee also testified on page 128 that Burnett said that he understood thatthe witness had signed a card, and stated that it was not the signing of the cardthat counted, but the way he voted.And the witness stated that he then asked, 556DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Well, what do you mean by that, Dick?," and Burnett said,"Well,Imeanyou voteanywayyou want to.you use your own opinion."This conversa-tion took place during nonworking hours.Parenthetically,itmight be herestated also that Justice testified that Burnett asked him if Cook had signed himup during working hours.These then,are the conversations upon which the General Counsel relies toprove that Burnett interrogated employees in violation of the Act, concerningtheir union membership,activities and desires.(b) Foreman Robinson-Theonly conversation which the record shows whatoccurred between Robinson and any employee was that between Robinson andemployee Robertson.Initially, theRespondent would call to the attentionof the Trial Examiner that the complaint alleges that such interrogation oc-curred on October 14th;the record shows that this conversation occurred onNovember 5th.The record also shows,as Robertson himself testified on page67, that two employees suggested that he go into Robinson's office and discussthe situation with Robinson;that the foreman would tell him about his previousunion experiences.He did so, and Robinson told him of certain relations whichhe had had with the union several years ago.This testimony was summed upby the employee himself on Page 70 when he said, "He was just telling me hisexperience and he said it might be organized labor, everything in the plan mightbe good and then it might be bad; that I can't tell you."In examining this witness'credibility the record is replete with exact dates,and the exact time on those dates, when this employee had discussions withsupervisors.For instance,he states on page 75 that he went into Robinson'soffice at one minute past five. This is then changed to five minutes past oneon November 6th.He then states that he stayed with Robinson until about tenminutes after2.00 A.M., on the same date.On page 67 he states that thisemployee came over on the night of November 5th just after 8:00 and urgedhim to talk to "Big Mike" about his experiences.On page 68 he testifies thatjust after 1.00 or 1:00 A. M., on November 6th, this employee came over andsuggested that he go and talk with Foreman Robinson with the remark that he"Won't tell you anything against it or for organized labor, he will just tell youhis experiences."Yet under cross-examination by Mr. Smith,Counsel for Respondent,he con-veniently forgot details connected with his association with the union and hisactivities for it.By Mr. SMITH:Q. Now you remember very clear,Mr. Robertson,minutes and hoursand dates and you said you were doing it because you were signing peopleup in the union. .A. Yes, absolutely.Q. Now with all of that background can't you tell us the day and hourthat you signed up with the union?A.Well, No sir,I can't do that. I can't tell the exact date . . . it waseither the very last of September or the first of October... .Q. But you are not sure of the date?A. No.Q.Well, let's say you joined up about the last of September or first ofOctober.Now I am asking you when did you take cards to sign otherpeople up?A. I would say somewhere about the 5th to the 10th of October.Q.Would youhave any idea of what hour of the day?A. About 7.00in the evening.Q. Now I am asking you about those dozen that you signed, and I don'twant to know,but do you know which ones you signed up first, don't name it?A. No.Q. You wouldnot know which one of those?A. No-Iknow absolutely, yes, the first one I signed.Q.What daydid you sign him?A. I don't recall that date.Q. Do you know the date and hour you slowed down on this unionactivity?A. No sir,I don't know the date and the hour.Q. Can you give us the dates and hours of any other events except thetime you talked with Mr. Burnett,the time you talked with Mr. Robinson,and the time you talked to Mr. Shingleton.Do you have any other datesor hours you can point to? CONTINENTAL TIRE AND RUBBER COMPANY,INC.557A. No, sir,I don't believe I can.Q. Did you writethosedown as theyhappened?A. Yes.Even more important, however, he testifiedon pages 84and 85, with regard tohis precise record of such "interrogations," that he kept such recordings on a card,a unioncard, and that hestill had the cardhandy, andthat he had it with him.Yet, later on when Mr. Smith had in hand this alleged record, he cross-examinedRobertsonas follows, whichappears on page 89:Q.Mr. Robertson, did you have this card in your pocket about which youwere talking about while ago?A. Yes.Q. This writing appears tohave been done all at onetime.Did you do itall at one time?A. I recopied off of a dirty card.Q.When did you do that?A. That also I don't know, I would say I don't know,a long timebefore Iwas laid off, I know one day there, one afternoon I took it . . . . and put itdown on that.In summingup this testimony the Respondent turns to the words of the em-ployee himself.He states on page 87 that he went in and asked Foreman Robin-son abouthis experiencesin the union on company time, that the foreman didnot sendfor him,and that the foreman did not try to keep him out of the union.(c)Working Leader McClellan-Withrespect to this paragraph, added to thecomplaint at the hearing, the record shows only one conversation between suchforemanand an employee.This occurred between McClellan and employeeHouston.The time and date of such conversation are nowhere shown in therecord.Houston testified on page 110 that McClellan called him into his officeandtalkedaboutbeing in theunion.In answer to the query, "What did he say,"Houston stated on page 111 that McClellan, "Told him the bad points of it;" thathe could not recall anything specifically, but was just general conversation.Al-though McClellan was probably injudicious in this act, it hardly constitutesinter-rogationwithin the meaning of the Act.With respect to the complaint contained in Paragraph 7, that Personnel Man-ager Burnettthreatened to discharge employees if they joined the Union or re-tained membership in, or engaged in activities on behalf of, the union, Respondentcan only state that there does not appear in the record any evidence or testimonyto support this allegation.With respect to Paragraph 8 of the complaint that Burnett solicited employeesto spy upon and keep under surveillance union meetings and activities of its em-ployees, and to advise it of the names of its employees who were members of theunionor were active on behalf of the union, Respondent can only state that thereis not onescintilla of evidence to support any such allegation.In conclusion, I find that the General Counsel has not sustained the burden of prov-ing the allegationsin his complaint by a preponderance of the evidence as requiredunderthe Act.CONCLUSIONS OF LAW1.Babcock and Wilcox Company is,and at all timesrelevant herein wasengagedin commercewithin themeaning ofSection 2 (6) and (7) of the Act.2.United Steelworkers of America, CIO, is a labororganizationwithin themeaningof Section2 (5) of the Act.3.Respondent has not engaged in any unfairlaborpracticeswithin themeaning ofthe Act.[Recommendations omitted from publication.]Continental Tire and Rubber Company, Inc.andUnited RubberCork,Linoleum&Plastic Workers of America,CIO, Petitioner.Case No.10-1ZC-2913.April 29,1955SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election dated December 22,1954, an election by secret ballot was conducted on January 14, 1955,112 NLRB No. 71.